Application by petitioner, whose period of suspension has expired, for reinstatement as an attorney and counselor at law, referred to the Committee on Character and Fitness of the Second Judicial District for: *569(a) investigation and hearing >as to whether the petitioner presently possesses the requisite character and fitness for an attorney at law; and (b) a report setting forth the committee’s findings and recommendations. Pending such report, the application will be held in abeyance. Beldock, P. J., Christ, Brennan, Hill and Babin, JJ., concur.